Exhibit12.1 Statement Regarding Calculation of Ratio of Earnings to Fixed Charges Six months ended June 30, 2009 Year ended December 31, 2008 (2) Year ended December 31, Year ended December 31, Period October 4, 2005 through December 31, Net income (loss)before income taxes, minority interest and interest in earnings of equity investments $ $ ) $ $ $ ) Assumed interest component of rent expense(1) 645 81 58 Interest and debt amortization expense – Total fixed charges $ $ 58 Earnings plus fixed charges $ $ ) $ $ $ ) Ratio of earnings to fixed charges 16.92 – – 30.0% represents a reasonable approximation of the interest factor. For the year ended December 31, 2008, earnings were insufficient to cover fixed charges by $152.1 million. This is primarily attributed to three areas: significant loss and loss adjustment expenses in 2008 resulting from Hurricanes Ike and Gustav; a significant decrease in investment income primarily due to the significant declines in the global equity, bond and commodities markets in 2008; and substantial foreign exchange losses in 2008 resulting from fluctuations in foreign exchange rates against the U.S. dollar, as a significant portion of the Company’s operations are transacted in foreign currencies. For the period October 4, 2005 through December 31, 2005, earnings were insufficient to cover fixed charges by $12.3 million.In connection with the initial closing of the private placement for our Common Shares in December 2005, the Company issued a Warrant to Haverford for its role in these capital raising activities. The Warrant granted the holder the right, at any time during the period commencing on December 1, 2010 and ending December 31, 2010, to purchase from the Company up to 12.0% of the issued share capital of the Company at the consummation of the initial capital raising activities for the Company at an exercise price of $14.00 per Common Share. The compensation expense based on the fair value of the Warrant was $12.2 million at the initial closing of the private placement, and is included in general and administrative expenses and in additional paid-in capital in our consolidated financial statements as at and for the period ended December 31, 2005.
